DETAILED ACTION
This communication is in response to the Application filed on 07/09/2019.  Claims 1-36 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Invention 1: comprises claims 1-9, 17, 33, and 36, and is related to G10L 19/167, which is directed to formatting and decoding of an encoded audio signal representation.  More specifically Invention 1 relates to decoding using new configuration information in response to a configuration information comparison.
II. Invention 2: comprises claims 10-16, 18-32, 34-35, and is related to G10L 19/06, which is directed to determination or coding of the spectral characteristics of an audio signal.  More specifically Invention 2 relates to coding an audio signal and describing the encoding parameters or decoding parameters to be used by an audio decoder while decoding the encoded audio signal.
The inventions are independent or distinct, each from the other because:
The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, 
More specifically, Inventions 1 and 2 are related to each other by reducing the transmission and storage information requirements of an audio signal.  However, Invention 1 relates to formatting and decoding of an encoded audio signal representation, whereas Invention 2 relates to coding an audio signal and describing the encoding parameters or decoding parameters to be used by an audio decoder.  Invention 1 is distinct from invention 2 at least because: (1) Invention 1’s claimed mode of operation includes decoding using new configuration information determined in response to a configuration information comparison by the device for decoding, whereas Invention 2’s claimed mode of operation includes describing the encoding parameters or decoding parameters to be used by an audio decoder; (2) due to the distinctness of the modes of operation, the claim scope does not encompass overlapping subject matter; and (3) due to the distinctness of the modes of operation, there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R HENNINGS whose telephone number is (571) 272-9676. The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HENNINGS/
Examiner, Art Unit 2659

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659